                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     EUGENE RAH,                                        CASE NO. 14-cv-05603-YGR
                                   7                   Plaintiff,
                                                                                            ORDER VACATING HEARING ON ORDER TO
                                   8             vs.                                        SHOW CAUSE AND SETTING COMPLIANCE
                                                                                            HEARING
                                   9     ASIANA AIRLINES INC, ET AL.,
                                                                                            Re: Dkt. Nos. 106, 107
                                  10                   Defendants.

                                  11

                                  12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
Northern District of California
 United States District Court




                                  13          Having reviewed and considered the written response to the Order to Show Cause, the

                                  14   Court is satisfied with the parties’ submission and accordingly, VACATES the hearing scheduled

                                  15   for Friday, November 16, 2018. No further action will be taken with respect to that Order.

                                  16          A compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday, April 12,

                                  17   2019, in Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland,
                                       California. Five (5) business days prior to the date of the compliance hearing, the parties shall file
                                  18
                                       either (a) a joint status report on the progress of the state court matter Eugene Rah v. Hana
                                  19
                                       Financial, Inc., Los Angeles County Superior Court Case No. BC715687; or (b) a one-page joint
                                  20
                                       statement setting for an explanation regarding the failure to comply. If compliance is complete,
                                  21
                                       the parties need not appear and the compliance hearing will be taken off calendar. Telephonic
                                  22
                                       appearances will be allowed if the parties have submitted a joint statement in a timely fashion.
                                  23
                                              IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: November 14, 2018
                                  26                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
